Citation Nr: 0113325	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain with degenerative changes and disc space 
narrowing, L5-S1, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
left patellectomy with traumatic arthritis, currently rated 
as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which increased the disability rating for 
the veteran's low back strain with degenerative changes and 
disc space narrowing from 20 percent to 40 percent, effective 
January, 2000; and denied an increased rating for the 
veteran's residuals of left patellectomy with traumatic 
arthritis and the claim for a total disability rating based 
on individual unemployability.


REMAND

The veteran claims entitlement to an increased disability 
evaluation for a left knee disability, currently evaluated as 
10 percent disabling; and an increased disability rating for 
a lower back disability, currently evaluated as 40 percent 
disabling.  He also claims entitlement to a total disability 
rating based on individual unemployability.

With regard to the left knee disability, a preliminary review 
of the record discloses that there may be additional relevant 
VA medical treatment records which have not been associated 
with the claims folder.  VA outpatient treatment records, 
dated in April 2000, as well as the report of VA examination 
conducted in May 2000, indicated that the veteran was 
scheduled to undergo surgical replacement of the left knee 
later that year.  Such records are not currently of record.  
As such, it is considered evidence of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . ."). 

With regard to the claims of an increased rating for the low 
back disorder and a total rating based on individual 
unemployability, the Board notes that the veteran submitted a 
copy of the Social Security Administration (SSA) 
Administrative Law Judge (ALJ) decision issued in August 
1990, which awarded him disability benefits effective from 
September 1989.  The list of exhibits appended to the August 
1990 ALJ decision contained a number of medical and/or 
vocational records and reports which are not currently 
associated with the veteran's VA claims folder.  In this 
regard, the Board notes that the requirement to assist the 
veteran in obtaining available records includes obtaining 
records relating to the SSA determination that a veteran is 
disabled.  The United States Court of Appeals of Veterans 
Claims (Court) has stated that, although the SSA's decision 
regarding the appellant's unemployability is not controlling 
for VA determinations, it is pertinent.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Furthermore, under 38 
U.S.C.A. § 5106 (West 1991), the SSA, as well as any other 
Federal department or agency, shall provide such information 
to the Secretary as the Secretary may request for purposes of 
determining eligibility for or the amount of said benefits or 
verify other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Court has also held 
that SSA's administrative law judge's decision is evidence 
which cannot be ignored and to the extent its conclusions are 
not accepted, reasons and bases should be given therefor.  
Collier, supra.  Thus, the VA has a duty to obtain the SSA 
records as they are pertinent in accurately rating the 
veteran's disabilities in light of his entire medical 
history, regardless of the extent of medical evidence 
currently in the veteran's claims file.

Additionally, while the veteran's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the veteran's claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, it does not appear that 
the RO has considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should obtain and associate 
with the claims file all VA records 
pertaining to the veteran, particularly 
all VA treatment records related to the 
veteran's left knee disability and low 
back disorder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical and vocational 
records and reports relied upon 
concerning that claim.

4.  After the development requested above 
has been completed, the veteran also 
should be afforded an orthopedic 
examination of his left knee and lower 
back by an appropriate physician to 
ascertain the current degree of severity 
of the service-connected residuals of 
left patellectomy with traumatic 
arthritis, and low back strain with 
degenerative changes and disc space 
narrowing.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
provide an opinion concerning the impact 
of the service-connected disabilities on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims file 
must be made available to and reviewed by 
the examiner.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




